Exhibit 99.1 181 University Ave., Suite 2000 Toronto, ON M5H 3M7 Tel: 416-703-6298 Fax: 416-703-7764 NEWS RELEASE LAKE SHORE GOLD ANNOUNCES MANAGEMENT CHANGE Toronto, Ontario – (February 6, 2013) — Lake Shore Gold Corp. (“Lake Shore Gold” or the “Company”) (TSX: LSG) (NYSE MKT: LSG) announced today that Brian Buss, Vice-President, Project Development, will leave the Company effective February 15, 2013 for personal reasons. Going forward, the Company’s Project Development group will report to Dan Gagnon, Senior Vice-President, Operations. Tony Makuch, President and CEO of Lake Shore Gold, commented: “I would like to thank Brian for his contribution to Lake Shore Gold during a period of significant progress and growth for the Company. In particular, Brian has played a key role in the planning and execution of our 50% mill expansion, which remains on track for completion to a capacity of 3,000 tonnes per day during the second quarter of 2013. We wish Brian all the best in his future endeavours.” About Lake Shore Gold Lake Shore Gold is a mine development and operating company that is in production and pursuing rapid growth through the advancement of three wholly owned, multi-million ounce gold complexes in the Timmins Gold Camp. The Company is in production at both the Timmins West and Bell Creek mines, with material being delivered for processing to the Bell Creek Mill. The Company continues to have an active drilling program aimed at supporting current operations and evaluating high-priority exploration targets around the Timmins Camp. The Company’s common shares trade on the TSX and NYSE MKT under the symbol LSG. FORWARD-LOOKING STATEMENTS Certain statements in this press release relating to the Company's growth expectations and business plans are "forward-looking statements" or "forward-looking information" within the meaning of certain securities laws, including under the provisions of Canadian provincial securities laws and under the United States Private Securities Litigation Reform Act of 1995 and are referred to herein as "forward-looking statements." The Company does not intend, and does not assume any obligation, to update these forward-looking statements. These forward-looking statements represent management's best judgment based on current facts and assumptions that management considers reasonable, including that operating and capital plans will not be disrupted by issues such as mechanical failure, unavailability of parts, labour disturbances, interruption in transportation or utilities, or adverse weather conditions, that there are no material unanticipated variations in budgeted costs, that contractors will complete projects according to schedule, and that actual mineralization on properties will be consistent with models and will not be less than identified mineral reserves. The Company makes no representation that reasonable business people in possession of the same information would reach the same conclusions. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. In particular, delays in development or mining and fluctuations in the price of gold or in currency markets could prevent the Company from achieving its targets. Readers should not place undue reliance on forward-looking statements. More information about risks and uncertainties affecting the Company and its business is available in the Company’s most recent Annual Information Form and other regulatory filings with the Canadian Securities Administrators, which are posted on sedar at www.sedar.com, or the Company’s most recent Annual Report on Form 40-F and other regulatory filings with the Securities and Exchange Commission. 1 For further information, please contact: Tony Makuch President & CEO (416) 703-6298 Mark Utting Vice-President, Investor Relations Lake Shore Gold Corp. (416) 703-6298 Website: www.lsgold.com 2
